DETAILED ACTION
Acknowledgements
This office action is in response to the claim amendments filed Dec. April 06, 2021.
Claims 7, 9-10, 17 and 19-20 have been canceled.
Claims 1-6, 8, 11-16, 18 and 21-26 are pending.
Claims 1-6, 8, 11-16, 18 and 21-26 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 09, 2019 has been entered.

Response to Arguments
With respect to Claim Rejections - 35 USC § 101:
Applicant Arguments/Remarks (pages 10-12):
The applicant arguments with respect to 35 USC § 101 rejection are persuasive.
Therefore claims 1-6, 8, 11-16, 18 and 21-26 are not rejected under 35 USC § 101 and 35 USC § 101 rejection is withdrawn.

With respect to Claim Rejections - 35 USC § 103
Applicant Arguments/Remarks (pages 10-12):
“The combination of Khan and Mills, as proposed in the Office Action, destroys the purpose of Khan and as such Applicant respectfully submits that the combination of Khan and Mills is not a reasonable combination. Put another way, one skilled in the art would have no reason to modify Khan to include a one-time use token that points to a specific payment method, as disclosed by Mills, as the purpose of Khan is to replace one or more physical cards (credit cards) with a soft card such that the soft card may be used in the same manner as the physical card. 
The combination of references proposed by the Examiner is simply not reasonable. Accordingly. Applicant respectfully submits that independent claim 1 and the claims dependent therefrom distinguish patentably over the cited references and should be allowed. Independent claims 11 and 20 and the claims dependent therefrom are similarly believed to distinguish patentably over the cited references and should also be allowed.”

Applicant's arguments have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

In this case, Khan discloses, the term "soft card" is intended to include an electronic and/or virtual based application or applet that includes credential, authentication, and account information to conduct a wireless payment or non-payment transaction (e.g., a virtual credit card) that may be visually displayed on a mobile device screen. A soft card may be electronically provisioned on a mobile device (i.e., not a plastic card). Similarly, as used herein, the term "aggregated soft card" is intended to comprise a combination of two or more electronic/virtual cards (i.e., component soft cards) that are logically linked as a single aggregated soft card that is depicted/displayed on a mobile device as a single visual representation (e.g., an icon, symbol, image, graphic, displayed name, etc.). In one embodiment, an aggregated soft card is offered by a card issuing entity that may want to offer a soft card under its brand while being coupled with at least one other type of soft card. Some aggregated soft card combinations include, but are not limited to, i) a merchant soft card and a branded (e.g., a Mastercard) soft card, ii) a branded soft card and a merchant loyalty soft card, iii) a branded soft card and a transit soft card, and iv) a merchant prepaid soft card and a branded soft card (See paragraph [0013]).

Khan further discloses, receive a request for an aggregated soft card (e.g., combination of two or more electronic/virtual cards (i.e., component soft cards)) from a mobile device, providing the aggregated soft card to the mobile device, the aggregated soft card data may be stored in the mobile device (e.g., store the received aggregated soft card in a secure memory, such as secure element 122) and using the aggregated soft card to conduct a wireless (See abstract, paragraphs [0037]-[0044] and Fig. 2 and related text). Therefore, the objective of Khan is to utilizing the aggregated soft card to perform the transaction.  See the detail 103 rejection below.

Mills also discloses providing the most suitable payment method (e.g., tokens) to performing the transaction with payment accounts. Mills further discloses, methods and systems for providing the most suitable payment methods to a user in a specific transaction are described. A service provider uses information obtained from a merchant about the transaction and information the service provider knows about a user to generate a list of possible payment methods. The service provider determines which payment methods the user may want to use for the transaction by looking at, for example, user preferences, merchant preferences, and past purchases made by the user, and the payment methods are displayed on a user device (see abstract) (See paragraphs [0045]-[0046] and Fig. 3 and related text). Therefore, the objective of Mills is to perform the transaction with most suitable payment method (e.g. one time user token). See the detail 103 rejection below. Therefore, these 2 references, Khan and Mills are analogous art.

In addition, Khan discloses, aggregated soft card (e.g., combination of two or more electronic/virtual cards (i.e., component soft cards)) to perform the transaction (See paragraphs [0037]-[0044] and Fig. 2 and related text).

Khan does not specifically disclose that the aggregated soft card are single use token/ one time use token. 

However, Mills, an analogous art of performing a payment, discloses: performing the transaction with multiple payment methods, issue a single use token correspondence to payment method and perform the transaction using single-use payment token (See paragraphs [0045]-[0046],  and Fig. 3 and related text).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Khan with Mills to include systems for generating virtual account numbers (e.g. token) and incorporating  a single-use token  as disclosed by Mills to prevent potential fraudulent transactions thereby enhancing transactions security. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 11-16, 18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 20130124349 A1) in view of Mills (US 20150302383 A1) further in view of Hutchison (US 20050102188 A1).

Regarding claims 1, 11 and 21: Khan discloses: a computer system comprising: 
a processor (See paragraphs [0009] and [0019] and Fig. 1 and related text)
a communications module, coupled to the processor, for communicating with one or more computer networks (See paragraphs [0009] and [0019] and Fig. 1 and related text); and
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the process to (See paragraphs [0009] and [0019] and Fig. 1 and related text):
receive (SP-TSM 106) (block 202), from a mobile device (e.g. mobile device 102) using the communications module, a provisioning request for provisioning the mobile device (e.g. provisioning and utilizing an aggregated soft card on a mobile device) with a payment method (e.g., soft card, a virtual cards (i.e., component soft cards), a credit card account or loyalty account) corresponding to a [create an aggregated soft card] (e.g., a link between the component soft cards is established to create an aggregated soft card) for a user in at least near time, the provisioning request including identifying information (e.g., aggregated soft card identification information, and/or mobile subscriber identification information (associated with the mobile subscriber and/or mobile device 102)) for the user, the identifying information including an actual name (e.g., credential) of the user and a government identification number (e.g., account data) of the user (See paragraphs [0003], [0024], [0037], [0039]  and [0040-0041] and Fig. 1 and Fig. 2 and related texts)
[mapping and determine] the identifying information (e.g., SP-TSM 106 may use an aggregated soft card identifier to reference a mapping database 130 in order to determine the component soft cards that constitute (i.e., make up) the requested aggregated soft card) (See paragraphs [0027], [0038]);
responsive to [mapping and determine] of the identifying information, send (204), to a server (Soft Card Issuing systems e.g. 108, 110) associated with the payment method using the communications module, a request, based on the provisioning request, [create an aggregated soft card] for the user and for assignment of a payment identifier (e.g. component soft card data / soft card number) to the [an aggregated soft card], wherein the server is adapted to responsive to the request (e.g. may be configured to send a request to each of branded soft card issuing system) […] and the [create an aggregated soft card] (See paragraphs [0020-0021], [0027] and [0038] and Fig. 1 and Fig. 2 and related texts);
receive (block 206), in at least near real time from the server using the communications module, an indication providing a newly-assigned payment identifier (e.g., component soft card data / soft card number) responsive to the request to [create an aggregated soft card] for the user and for assignment of the payment identifier to the [create an aggregated soft card], the indication corresponding to [the requested component soft card data is received] and the newly-assigned payment identifier including a primary account number (PAN) (e.g., account information of a component soft card [the requested component soft card data is received] (See paragraphs [0039-0040] and Fig. 1 and Fig. 2 and related texts);

Khan does not expressly disclose, obtaining a payment token and validating the identifying information:
validate the identifying information;
obtain a single-use payment token corresponding to the newly-assigned payment identifier for making payments using the new credit account by:
sending, to a token service provider using the communications module, a request for the single-use payment token comprising the newly-assigned payment identifier;
receiving, from the token service provider using the communications module, the single-use payment token in response to the request for the single-use payment token, wherein the single-use payment token includes at least one of a tokenized PAN based on the PAN and a cryptographic PAN based on the PAN; and
send, to the mobile device using the communication module, a reply to the provisioning request comprising the single-use payment token for use in provisioning, the mobile device for making payments using the payment method corresponding to the new credit account using the payment token.
receive, from the mobile device using the communication module, a request for payment using the single-use payment token, the request including the single-use payment token that comprises the at least one of the tokenized PAN and the cryptographic PAN; and 
complete a transaction based on the received single-use payment token

However, Mills discloses:
validate the identifying information (See paragraph [0029]);
obtain a single-use payment token corresponding to the newly-assigned payment identifier for making payments using the new credit account by (Mills [0037]-[0038] and Fig. 3 and related texts):
sending, to a token service provider using the communications module, a request for the single-use payment token comprising the newly-assigned payment identifier (Mills [0036], “…merchant server 130 sends a request to the service provider server 180 for a client token”, and Fig. 1 and Fig. 3 and related texts);
receiving, from the token service provider using the communications module (Mills [0038], “…At step 308, the service provider server 180 sends the client token to the merchant server 130”), the single-use payment token in response to the request for the single-use payment token, wherein the single-use payment token includes at least one of a tokenized PAN (the Examiner considers, payment methods, credit card information as the tokenized  account information 188, banking information as the cryptographic PAN)  based on the PAN (Mills [0028], “For example, account information 188 may include private financial information of user 102, such as one or more account numbers, passwords, credit card information, banking information, or other types of financial information, which may be used to facilitate financial transactions between user 102 and a merchant”, (See paragraph [0037] and Fig. 3 and related texts); and
send, to the mobile device using the communication module, a reply to the provisioning request comprising the single-use payment token for use in provisioning (Mills [0037], “…The merchant server 130 takes the client token and sends it to the merchant application on the mobile device 120.”), the mobile device for making payments using the payment method corresponding to the new credit account using the payment token (Mills [0045]-[0046], “…The nonce is a one-time use token that points to a specific payment method”), (See paragraphs [0037] and [0045]-[0046] and Fig. 3 and related texts).
receive, from the mobile device using the communication module, a request for payment using the single-use payment token, the request including the single-use payment token that comprises the at least one of the tokenized PAN and the cryptographic PAN (Mills [0046], “…the user 102 selects a payment method associated with a nonce, the merchant application sends the nonce to the merchant server 130.” and Fig. 3 and related texts)
complete a transaction based on the received single-use payment token (See paragraphs [0046]-[0047] and Fig. 3 and related text)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Khan with Mills to include systems for generating virtual account numbers (e.g. token) and incorporating  a single-use token  as disclosed by Mills to prevent potential fraudulent transactions thereby enhancing transactions security. 

The Examiner notes, claim 1 recites “the request including the single-use payment token that comprises the at least one of the tokenized PAN and the cryptographic PAN” this is nonfunctional descriptive material as it only describes data values, while the data values are not used to perform any of the recited method steps. Therefore, it has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Khan further discloses, making decisions as to whether to add and provide component cards to the user by responding to the component soft card request by providing the requested component cards (See paragraphs [0038-0039] and Fig. 1 and Fig. 2 and related texts).

Khan does not expressly disclose, a provisioning request for provisioning the mobile device with a payment method corresponding to a new credit account to be opened and the indication corresponding to a positive adjudication decision:
receive, from a mobile device using the communications module, a provisioning request for provisioning the mobile device with a payment method corresponding to a new credit account to be opened for a user in at least near time, the provisioning request including identifying information for the user, the identifying information including an actual name of the user and a government identification number of the user;
wherein the server is adapted to responsive to the request, initiate automated adjudication as to whether credit should be extended to the user and the new credit account opened.
the indication corresponding to a positive adjudication decision and the newly-assigned payment identifier including a primary account number (PAN) corresponding to the new credit account opened for the user responsive to the positive adjudication decision.
wherein the payment token includes at least one of a tokenized PAN based on the PAN and a cryptographic PAN based on the PAN.

However Hutchison discloses, applying for a virtual payment account and a cryptographic PAN based on the PAN:
receive, from a mobile device using the communications module, a provisioning request for provisioning the mobile device with a payment method corresponding to a new credit account to be opened (e.g., applying for a virtual payment account) for a user in at least near time, the provisioning request including identifying information for the user (e.g., buyer name), the identifying information including an actual name of the user and a government identification number (e.g., social security number) of the user (See paragraphs [0070], [0074-0075] and Figs 7, 8A-C and related text);
wherein the server is adapted to responsive to the request, initiate automated adjudication as to whether credit should be extended to the user and the new credit account opened (See paragraphs [0070-0071] and [0075] and Fig. 7 and Fig. 8E and related texts).
the indication corresponding to a positive adjudication decision and the newly-assigned payment identifier including a primary account number (PAN) corresponding to the new credit account opened for the user responsive to the positive adjudication decision (See paragraphs [0072], [0075-0076] and Fig. 7 and related texts).
wherein the payment token includes at least one of a tokenized PAN based on the PAN and a cryptographic PAN based on the PAN (See paragraphs [0072]-[0073], [0075]-[0076], [0078] and Fig. 7 and related texts, see also [0090] and [0102] and Fig. 15 and related texts).

Alternatively, Hutchison discloses, receive, from the server associated with the payment, confirmation of the completed transaction (See paragraph [0087] and Fig. 11D and related texts).
Alternatively, Hutchison discloses validate the identifying information (See paragraph [0070] and [0074]-[0075] and Fig. 7 and Figs. 8C-8D and related texts)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Mills with Hutchison to include features such as adjudication decision making function to enable buyer to apply for payment account to enhance buying experience during a purchase and to include a well-known security feature such as encrypted token to enhance transaction security.

The Examiner notes that the limitation “receive, from a mobile device using the communications module, … corresponding to a new credit account to be opened for a user in at least near time,” has been considered and addressed as shown above.  The Examiner further notes that the limitation phrase “to be opened” is an intended use limitation. The statements of intended use or field of use, [ a)"adapted to" or "adapted for" clauses, b) "wherein" clauses, or c) "whereby"] clauses are essentially method limitations or statements or intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

The Examiner notes that the claim limitations, “wherein the server is adapted to responsive to the request, initiate automated adjudication as to whether credit should be extended to the user”.  Neither (1) describing specific structure of the claimed system nor (2) describe any function(s) performed by any component of the system. The “server” and “mobile device” are not positively recited as a part of the claimed “a computer system”. Therefore these limitations do not have patentable weight.

Regarding claims 2 and 12: Khan, Mills and Hutchison, discloses as shown above.
Khan further discloses: The system of claim 1 wherein the provisioning request is received via a web-based application (mobile wallet application 118) (See paragraph [0026]).

Regarding claims 5 and 15: Khan, Mills and Hutchison, discloses as shown above.
Khan further discloses: 5. The system of claim 1 wherein the provisioning request is received as a web services application programming interface (API) (a software application, e.g., a MIDlet application) call and wherein the provisioning request is received from a web-based application responsive to another request received via the web-based application (See paragraph [0026]).

Regarding claims 6 and 16: Khan, Mills and Hutchison, discloses as shown above.
Khan further discloses: The system of claim 1 wherein the request for assignment of the payment identifier is made using a web services application programming interface (API) (See paragraph [0016] and Fig. 1 and related texts).

Regarding claims 8 and 18: Khan, Mills and Hutchison, discloses as shown above.
Khan further discloses: The system of claim 1 wherein the server is associated (SP-TSM) server 106) with an issuer (soft card issuing system servers 108-112) of the credit account (See paragraphs [0013], [0016], [0046] and Fig. 1 and related texts).

Regarding claims 22 and 24: Khan, Mills and Hutchison, discloses as shown above.
Khan further discloses: The system of claim 1 wherein the payments that the mobile device is adapted to provision itself for making using the payment method are near field communication (NFC) () payments (See paragraphs [0016] and [0024] and Fig. 1 and related text).

Regarding claims 3 and 13: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The system of claim 1 wherein the payment token is a single-use token.

However, Mills discloses: The system of claim 1 wherein the payment token is a single-use token (Mills [0045]-[0046], “…The nonce is a one-time use token that points to a specific payment method”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Hutchison with Mills to include systems for providing the most suitable payment methods to a user in a specific transaction to send a token request to the service provider server, to receive the token and transmit the received token to a user application to secure payment data and to enhance buying experience during a purchase.

Regarding claims 4 and 14: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The system of claim 1 wherein the payment token is a multi-use token.

However, Mills discloses: The system of claim 1 wherein the payment token is a multi-use token (Mills [0045]-[0046], “…The nonce can be used to create transactions, customers, or subscriptions”).

Alternatively, Hutchison discloses, the system of claim 1 wherein the payment token is a multi-use token (See paragraphs [0072-0073] and [0075-0076] and Fig. 7 and related texts).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Hutchison with Mills to include systems for providing the most suitable payment methods to a user in a specific transaction to send a token request to the service provider server, to receive the token 

Regarding claims 9 and 19: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The system of claim 8 wherein the payment token comprises a tokenized PAN or a cryptographic PAN.

However, Mills discloses: The system of claim 8 wherein the payment token comprises a tokenized PAN or a cryptographic PAN (Mills [0037], “…This information can be referred by a token. The client token is just one transport mechanism that is used to hold and move information about the user 102”).

Alternatively, Hutchison discloses, the system of claim 8 wherein the payment token comprises a tokenized PAN or a cryptographic PAN (See paragraphs [0072]-[0073], [0075]-[0076], [0078] and Fig. 7 and related texts, see also [0090] and [0102] and Fig. 15 and related texts).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Hutchison with Mills to include systems for providing the most suitable payment methods to a user in a specific transaction to send a token request to the service provider server, to receive the token and transmit the received token to a user application to secure payment data and to enhance buying experience during a purchase. 

Regarding claim 23: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The system of claim 1 wherein the automated adjudication as to whether credit should be extended to the user includes adjudicating a credit limit for the new credit account.

However, Hutchison discloses: The system of claim 1 wherein the automated adjudication as to whether credit should be extended to the user includes adjudicating a credit limit for the credit account (See paragraphs [0013], [0066], [0072] and Fig. 7 and related texts).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Mills with Hutchison to include features such as adjudication decision making function to enable buyer to apply for payment account to enhance buying experience during a purchase and to include a well-known security feature such as encrypted token to enhance transaction security.

Regarding claims 25: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The method of claim 11 wherein the automated adjudication as to whether credit should be extended to the user includes adjudicating a credit limit for the new credit account.

However, Hutchison disclose: The method of claim 11 wherein the automated adjudication as to whether credit should be extended to the user includes adjudicating a credit limit for the new credit account (See paragraphs [0070-0071] and [0075] and Fig. 7 and Fig. 8E and related texts).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Mills with Hutchison to include features such as adjudication decision making function to enable buyer to apply for payment account to enhance buying experience during a purchase and to include a well-known security feature such as encrypted token to enhance transaction security.

Regarding claims 26: Khan, Mills and Hutchison, discloses as shown above.
Khan doesn’t explicitly discloses: The non-transitory computer-readable storage medium of claim 21 wherein the request for assignment of the payment identifier is received via a web-based application or made using a web services application programming interface (API).

However, Hutchison disclose: The non-transitory computer-readable storage medium of claim 21 wherein the request for assignment of the payment identifier is received via a web-based application or made using a web services application programming interface (API) (See paragraphs [0062] and [0109]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the combination of Khan and Mills with Hutchison to include features such as adjudication decision making function to enable buyer to apply for payment account to enhance buying experience during a purchase and to include a well-known security feature such as encrypted token to enhance transaction security.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JAHED ALI/ Examiner, Art Unit 3685




/MAMON OBEID/Primary Examiner, Art Unit 3699